This action was brought by the receiver of Diamond Motor Parts Company, a corporation, against Thomas J. Bowles, to collect $625 and interest on account of an assessment against him as the owner of 625 shares of stock of the corporation upon its becoming insolvent, according to an order of assessment made in the United States district court for the district of Minnesota on September 30, 1931.
Upon a trial without a jury, findings and conclusions were made and filed upon which the superior court entered judgment dismissing the action. The plaintiff has appealed.
In all essential particulars going to the question of the right to recover, the case of Chandler v. Gallemore, ante p. 345, 43 P.2d 968, tried at the same time in the lower court, is controlling. Here, the defendant owned and held 625 shares of stock of the corporation at the time it became insolvent and was placed in the hands of a receiver.
Upon the strength of, and following the holding in, theGallemore case, the judgment in this case is reversed, and the cause remanded with directions to the superior court to enter judgment for the plaintiff, and against the defendant, in the sum of $625 and interest, as demanded in the complaint. *Page 710